DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawal of Finality of Last Office Action
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Response to Amendment
The Amendment filed on January 28, 2021 has been entered.  Claims 1-13 have been canceled.  Claims 20-33 have been added.  Therefore, claims 14-33 are pending in the application.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 20-33 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim(s) 20 and 29, as currently presented claim 20 requires that “the first and second bulk fill materials comprise the same material and have the same structure” and that “the first and second work function metals comprise the same material and have the same layer structure” and claim 29 requires that “the second work function metal compris[es] the same material and having the same layer structure as the first work function metal” and “the second bulk fill material compris[es] the same material and having the same layer structure as the first bulk fill material.”  The metes and bounds of the term “same” recited the claims are not clear.  In particular, it is unclear, what criteria need to be met in order for the bulk fill materials or work function metals to be considered as having the same layer structure.  Specifically, under one interpretation, bulk fill materials or work function metals could be considered as having the same layer structure when each of the two materials or metals is made of, for example, a single layer (i.e. same single layer structure) having two different thicknesses, similar to that disclosed by Goto (Fig. 1 and ¶[0023], cited below in the rejections of claims 14 and 29).  Alternatively, under a different interpretation, bulk fill materials or work function metals could be considered as comprising the same layer structure when each of the bulk fill materials or work function metals includes, for example, three layers (i.e. same three layer structure) with only one of the layers comprising the same material, such as that disclosed by Yu (Fig. 11 and ¶[0023], cited below in the Relevant Prior Art Section).   For the purpose of the examination it will be assumed that that the phrase “same layer structure” covers all instances when the bulk fill materials or work function metals share a structural feature.  Claims 21-28 which either directly or indirectly depend from claim 20 and claims 30-33 which either directly 
With respect to claim 20, there is insufficient antecedent basis for the limitations “the first high-k dielectric material” and “the second high-k dielectric material” recited in lines 7 and 8 of the claim.  For the purpose of the examination it will be assumed that the first and second high-k dielectric materials are referring back to the n-doped and p-doped dielectric materials.  Claims 21-28 which either directly or indirectly depend from claim 20 and which inherit issues of claims 20 and 29, respectively, are rejected for similar reasons.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-18 and 29-32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brodsky (US 2014/0001570, hereinafter “Brodsky,” cited on IDS).
Regarding claim 14, Brodsky in Fig. 21 (shown below) and related text teaches an integrated circuit comprising: 
an n-doped high-k dielectric layer (32A’, 34A, Fig. 21 and ¶¶[0036], [0038], [0045], [0053], [0086], [0097] and [0102], where it is noted that layers 32A’ and 34A, which are made from high-k dielectric materials, are considered together as corresponding to the n-doped high-k dielectric layer with dopants present adjacent to the substrate; in other words, since layers 32A’ and 34A are disclosed by Brodsky as being made from the same high-k dielectric materials, the resulting structure  would include a high-k dielectric layer with dopants present in the lower portion of the high-k dielectric layer) conformally within a first opening (25A, Fig. 13 and ¶[0084]) in a dielectric layer (60, Fig. 21 and ¶[0081]) such that the n-doped high-k dielectric layer is in direct contact with a portion of a substrate (8, Fig. 21 and ¶[0032]) exposed at a bottom of the first opening (i.e. it is noted that Brodsky teaches that layer 31A is an optional layer (¶[0035]), where in the absence of such layer the n-doped high-k dielectric layer would be in direct contact with a portion of the substrate at the bottom of the first gate trench); 
a p-doped high-k dielectric layer (32B’, 34B, Fig. 21 and ¶¶[0036], [0038], [00445], [0053] and [0103], where it is noted that layers 32B’ and 34B, which are made from high-k dielectric materials, are considered together as corresponding to the n-doped high-k dielectric layer with dopants present adjacent to the substrate; in other words, since layers 32A’ and 34A are disclosed by Brodsky as being made from the same high-k dielectric materials, the resulting structure  would include a high-k dielectric layer with dopants present in the lower portion of the high-k dielectric layer) conformally within a second opening (25B, Fig. 13 and ¶[0084]) in the dielectric layer (6, Fig. 21) such that the p-doped high-k dielectric layer is in direct contact with a portion of the substrate (8, Fig. 21) exposed at a bottom of the second opening (i.e. it is noted that Brodsky teaches that layer 31A is an optional layer (¶[0035]), where in the absence of such layer the n-doped high-k dielectric layer would be in direct contact with a portion of the substrate at the bottom of the first gate trench); 
a shared work function metal (36A, 36B, Fig. 21 and ¶¶[0056] and [0061]-[0062]) conformally within the first opening (25A, Fig. 21) and the second opening (25B, Fig. 21) above and in direct contact with both the p-doped high-k dielectric layer and the n-doped high-k dielectric layer (Fig. 21); and 
a bulk fill material (38A, 38B, Fig. 21 and ¶¶[0058] and [0061]-[0062]) above and in direct contact with the shared work function metal.  

    PNG
    media_image1.png
    452
    751
    media_image1.png
    Greyscale


Regarding claim 15 (14), Brodsky teaches wherein the first opening is in an N-FET region of the substrate and the second opening is in a P-FET region of the substrate (Fig. 21 and ¶[0033]).  
Regarding claim 16 (14), Brodsky teaches wherein the p-doped high-k dielectric layer comprises aluminum (¶¶[0038] and [0045]).  
Regarding claim 17 (14), Brodsky teaches wherein the n-doped high-k dielectric layer comprises lanthanum (¶¶[0038] and [0045]).  
Regarding claim 18 (14), Brodsky teaches wherein the shared work function metal comprises titanium nitride (¶[0056]) and the bulk fill material comprises tungsten (¶[0058]).  
Regarding claim 29, Brodsky in Fig. 21 (shown above) and related text teaches an integrated circuit comprising: 
an n-doped high-k dielectric layer (32A’, 34A, Fig. 21 and ¶¶[0036], [0038], [0045], [0086], [0097] and [0102]) lining a first gate trench (25A, Fig. 13 and ¶[0084]) in a dielectric layer (60, Fig. 21 and ¶[0081]) such that the n-doped high-k dielectric layer is in direct contact with a portion of a substrate (8, Fig. 21 and ¶[0033]) at a bottom of the first gate trench (i.e. it is noted that Brodsky teaches that layer 31A is an optional layer (¶[0035]), where in the absence of such layer the n-doped high-k dielectric layer would be in direct contact with a portion of the substrate at the bottom of the first gate trench); 
a p-doped high-k dielectric layer (32B’, 34B, Fig. 21 and ¶¶[0036], [0038], [0045], [0086], [0096]- [0097] and [0103]) lining a second gate trench (25B, Fig. 13 and ¶[0084]) in the dielectric layer (60, Fig. 21) such that the p-doped high-k dielectric layer is in direct contact with a portion of the substrate (8, Fig. 21) at a bottom of the second gate trench (i.e. it is noted that Brodsky teaches that layer 31A is an optional layer, where in the absence of such layer the n-doped high-k dielectric layer would be in direct contact with a portion of the substrate at the bottom of the first gate trench, ¶[0035]); 
a first work function metal (36A, Fig. 21 and ¶[0102]) lining the n-doped high-k dielectric layer (Fig. 21) and a second work function metal (36B, Fig. 21 and ¶[0103]) lining the p-doped high-k dielectric layer (Fig. 21), the second work function Atty/Agent: Renzo N. Rocchegianimetal comprising the same material and having the same layer structure as the first work function metal (¶¶[0055]-[0057] and [0102]-[0103]); 
a first bulk fill material metal (38A, Fig. 21 and ¶[0058] and [010]) directly contacting the first work function metal, filling a central portion of the first gate trench (Fig. 21), and a second bulk fill material (38B, Fig. 21 and ¶[0058] and [0103]) directly contacting the second work function metal, filling a central portion of the second gate trench (Fig. 21), the second bulk fill material comprising the same material and having the same layer structure as the first bulk fill material (¶[0058]).  
Regarding claim 30 (29), Brodsky teaches wherein the p-doped high-k dielectric layer comprises aluminum (¶¶[0038] and [0045]).  
Regarding claim 31 (29), Brodsky teaches wherein the n-doped high dielectric layer comprises lanthanum (¶¶[0038] and [0045]).  
Regarding claim 32 (29), Brodsky teaches wherein the integrated circuit comprises an N-FET gate and a P-FET gate (¶¶[0033] and [0102]-[0103]), and wherein: 
an effective work function of a metal gate of the N-FET gate is a combination of an inherent work function of the first work function metal and additional work function reduction caused by n-dopants of n-doped high dielectric constant material of the n- doped high-k dielectric constant layer (i.e. since Brodsky teaches all of the claimed elements of the N-FET gate, the effective work function of the metal gate of the N-FET gate would be the claimed combination of the work function of the first work function meal and the additional work function additional work function reduction caused by n-dopants of n-doped high dielectric constant material of the n-doped high-k dielectric constant layer); and 
an effective work function of a metal gate in the P-FET gate is a combination of an inherent work function of the second work function metal and additional work function increase caused by p-dopants of p-doped high dielectric constant material of the p-doped high-k dielectric constant layer (i.e. since Brodsky teaches all of the claimed elements of the P-FET gate, the effective work function of the metal gate of the P-FET gate would be the claimed combination of the work function of the first work function meal and the additional work function additional work function reduction caused by p-dopants of p-doped high dielectric constant material of the p-doped high-k dielectric constant layer).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14-18 and 29-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jagannathan et al. (US 2013/0256802, hereinafter “Jagannathan,” cited on IDS) in view of Goto et al. (US 2010/0072554, hereinafter “Goto”).
Regarding claim 14, Jagannathan in Fig. 17 (shown below) and related text teaches an integrated circuit comprising: 
a high-k dielectric layer (32L, Fig. 17 and ¶[0072]) conformally within a first opening (25B, Fig. 2 and ¶[0051]) in a dielectric layer (58 and 60, Fig. 17 and ¶¶[0047]-[0048]) such that the high-k dielectric layer is in direct contact with a portion of a substrate (8, Fig. 17 and ¶[0037]) exposed at a bottom of the first opening (i.e. it is noted that Jagannathan teaches that layer 31A is an optional layer (¶[0052]), where in the absence of such layer the n-doped high-k dielectric layer would be in direct contact with a portion of the substrate at the bottom of the first gate trench); 
a p-doped high-k dielectric layer (33, Fig. 17 and ¶[0067]) conformally within a second opening (25A, Fig. 2 and ¶[0051]) in the dielectric layer (56 and 60, Fig. 17 and ¶¶[0047]-[0048]) such that the p-doped high-k dielectric layer is in direct contact with a portion of the substrate (8, Fig. 21)exposed at a bottom of the second opening (i.e. it is noted that Jagannathan teaches that layer 31A is an optional layer (¶[0052]), where in the absence of such layer the n-doped high-k dielectric layer would be in direct contact with a portion of the substrate at the bottom of the first gate trench); 
a shared work function metal (34L and 38L, Fig. 17 and ¶¶[0075] and [0080]) conformally within the first opening and the second opening (Fig. 17) above and in direct contact with both the p-doped high-k dielectric layer and the high-k dielectric layer (Fig. 17); and 
a bulk fill material (40L, Fig. 17 and ¶[0081]) above and in direct contact with the shared work function metal.  


    PNG
    media_image2.png
    462
    735
    media_image2.png
    Greyscale


Jagannathan, however, does not explicitly teach that the high-k layer formed conformally within the first opening in the dielectric layer is an n-doped high-k dielectric.  Goto, in a similar field of endeavor, teaches that impurities such as La, Mg, Al or Ge can be introduced into a high-k dielectric layers to form doped n-doped high-k dielectric and p-doped high-k dielectric in order adjust threshold voltage of n-type and p-type MISFET devices.  
Thus, since the prior art teaches all of the claimed elements using such elements would lead to predictable results and as such, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to dope high-k dielectric layer formed conformally within the first opening as disclosed by Jagannathan with n-dopants as disclosed by Goto in order to adjust threshold voltage of the N-FET.
Regarding claim 15 (14), the combined teaching of Jagannathan and Goto discloses wherein the first opening is in an N-FET region of the substrate and the second opening is in a P-FET region of the substrate (Fig. 17 and ¶[0038]).  
Regarding claim 16 (14), the combined teaching of Jagannathan and Goto discloses wherein the p-doped high-k dielectric layer comprises aluminum (Jagannathan, ¶[0067]).  
Regarding claim 17 (14), the combined teaching of Jagannathan and Goto discloses wherein the n-doped high-k dielectric layer comprises lanthanum (Goto, ¶[0021]).  
Regarding claim 18 (14), the combined teaching of Jagannathan and Goto discloses wherein the shared work function metal comprises titanium nitride (¶[0075]) and the bulk fill material comprises tungsten (¶[0081]).  
Regarding claim 29, Jagannathan in Fig. 17 (shown above) and related text teaches an integrated circuit comprising: 
a high-k dielectric layer (32L, Fig. 17 and ¶[0072]) lining a first gate trench (25B, Fig. 2 and ¶[0051]) in a dielectric layer (58 and 60, Fig. 17 and ¶¶[0047]-[0048]) such that the high-k dielectric layer is in direct contact with a portion of a substrate (8, Fig. 17 and ¶[0037]) at a bottom of the first gate trench (i.e. it is noted that Jagannathan teaches that layer 31A is an optional layer (¶[0052]), where in the absence of such layer the high-k dielectric layer would be in direct contact with a portion of the substrate at the bottom of the first gate trench); 
a p-doped high-k dielectric layer (33, Fig. 17 and ¶[0067]) lining a second gate trench (25A, Fig. 2 and ¶[0051]) in the dielectric layer (56 and 60, Fig. 21 and ¶¶[0047]-[0048]) such that the p-doped high-k dielectric layer is in direct contact with a portion of the substrate (8, Fig. 21) at a bottom of the second gate trench (i.e. it is noted that Jagannathan teaches that layer 31A is an optional layer (¶[0052]), where in the absence of such layer the n-doped high-k dielectric layer would be in direct contact with a portion of the substrate at the bottom of the first gate trench); 
a first work function metal (i.e. portion of layers 34L and 38L in the opening 25B, Figs. 1 and 17 and ¶¶[0075] and [0080]) lining the high-k dielectric layer (i.e. layer 32L in the opening 25B, Figs. 2 and 17) and a second work function metal (i.e. portion of layers 34L and 38L in the opening 25A, Figs. 2 and 17 and ¶¶[0075] and [0080]) lining the p-doped high-k dielectric layer (33, Fig. 17), the second work function Atty/Agent: Renzo N. Rocchegianimetal comprising the same material and having the same layer structure as the first work function metal (Fig. 17 and ¶¶[0075] and [0080]); 
a first bulk fill material metal (40L in the opening 25B, Figs. 2 and 17 and ¶[0081]) directly contacting the first work function metal, filling a central portion of the first gate trench (Fig. 17), and a second bulk fill material (40L in the opening 25A, Figs. 2 and 17 and ¶[0081]) directly contacting the second work function metal, filling a central portion of the second gate trench (Fig. 17), the second bulk fill material comprising the same material and having the same layer structure as the first bulk fill material (Fig. 17 and ¶[0081]).  
Jagannathan, however, does not explicitly teach that the high-k layer formed conformally within the first opening in the dielectric layer is an n-doped high-k dielectric.  Goto, in a similar field of endeavor, teaches that impurities such as La, Mg, Al or Ge can 
Thus, since the prior art teaches all of the claimed elements using such elements would lead to predictable results and as such, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to dope high-k dielectric layer formed conformally within the first opening as disclosed by Jagannathan with n-dopants as disclosed by Goto in order to adjust threshold voltage of the N-FET.
Regarding claim 30 (29), the combined teaching of Jagannathan and Goto discloses wherein the p-doped high-k dielectric layer comprises aluminum (Jagannathan, ¶[0067]).  
Regarding claim 31 (29), the combined teaching of Jagannathan and Goto discloses wherein the n-doped high dielectric layer comprises lanthanum (Goto, ¶[0021]).  
Regarding claim 32 (29), the combined teaching of Jagannathan and Goto discloses wherein the integrated circuit comprises an N-FET gate and a P-FET gate (Fig. 17 and ¶[0038]), and wherein: 
an effective work function of a metal gate of the N-FET gate is a combination of an inherent work function of the first work function metal and additional work function reduction caused by n-dopants of n-doped high dielectric constant material of the n- doped high-k dielectric constant layer (i.e. since the combined teaching of Jagannathan and Goto discloses all of the claimed elements of the N-FET gate, the effective work function of the metal gate of the N-FET gate would be the claimed combination of the work function of the first work function meal and the additional work function additional work function reduction caused by n-dopants of n-doped high dielectric constant material of the n-doped high-k dielectric constant layer); and 
an effective work function of a metal gate in the P-FET gate is a combination of an inherent work function of the second work function metal and additional work function increase caused by p-dopants of p-doped high dielectric constant material of the p-doped high-k dielectric constant layer (i.e. since the combined teaching of Jagannathan and Goto discloses all of the claimed elements of the P-FET gate, the effective work function of the metal gate of the P-FET gate would be the claimed combination of the work function of the first work function meal and the additional work function additional work function reduction caused by p-dopants of p-doped high dielectric constant material of the p-doped high-k dielectric constant layer).  

Claim(s) 20-21 and 23-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jagannathan et al. (US 2013/0256802, hereinafter “Jagannathan,” cited on IDS) in view of Siddiqui et al. (US 2011/0298061, hereinafter “Siddiqui,” previously cited) and Goto et al. (US 2010/0072554, hereinafter “Goto”).
Regarding claim 20, Jagannathan in Fig. 17 (shown above) teaches an integrated circuit comprising:
(i.e. gate formed in the opening 25B, Figs. 2 and 17, ¶[0038]) and a second gate of a P-FET (i.e. gate formed in the opening 25A, Figs. 2 and 17, ¶[0038]) on a substrate (8, Fig. 17 and ¶[0037]), wherein the first gate and the second gate each have a gate opening width (i.e. width of openings 25A and 25B, Fig. 9); 
a high-k dielectric material (32L, Fig. 17 and ¶[0072]) lining the first gate opening (25B, Fig. 2) and a p-doped high-k dielectric material (33, Fig. 17 and ¶[0067]) lining the second gate opening (25A, Fig. 9); 
a first work function metal (i.e. portion of 34L and 38L in the opening 25B, Figs. 2 and 17 and ¶¶[0075] and [0080]) in direct contact with and lining the first high-k dielectric material (32L, Fig. 17) and a second work function metal (i.e. portion of 34L and 38L in the opening 25A, Figs. 2 and 17 and ¶¶[0075] and [0080]) in direct contact with and lining the second high-k dielectric material (33, Fig. 17); and 
a first bulk fill material (i.e. 40L in the opening 25B, Figs. 2 and 17 and ¶[0081]) on and in direct contact with the first work function metal (Fig. 17) and a second bulk fill material (i.e. 40L in the opening 25A, Figs. 2 and 17 and ¶[0081]) on and in direct contact with the second work function metal (Fig. 17); 
wherein the first and second bulk fill materials comprise the same material and have the same layer structure (40L, Fig. 17, ¶[0081]), and 
wherein the first and second work function metals comprise the same material and have the same layer structure (34L and 38L, Fig. 17, ¶¶[0075] and [0080]).  

To begin with Siddiqui, in a similar field of endeavor, teaches forming gate structures on a substrate, similar to those disclosed by Jagannathan, having gate openings width of less than 20 nanometers in order to meet specific design requirements of the sub-micron technologies which require shrinking to the minimum device size, such as the width of the gate electrode, to a sub-20 nanometer regime (¶[0028]).
Accordingly, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to use the dimensions for the gate opening of less than 20 nanometers as disclosed by Siddiqui in the integrated circuit disclosed by Jagannathan in order to meet specific design regiments for the devices of the sub-20 nanometer technologies. 
Moreover, Goto, in a similar field of endeavor, teaches that impurities such as La, Mg, Al or Ge can be introduced into the high-k dielectric layers to form doped n-doped high-k dielectric and p-doped high-k dielectric in order adjust threshold voltage of n-type and p-type MISFET devices.  
Thus, since the prior art teaches all of the claimed elements using such elements would lead to predictable results and as such, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to dope high-k dielectric layer formed conformally within the 
Regarding claim 21 (20), the combined teaching of Jagannathan, Siddiqui and Goto discloses wherein the first and second work function metals comprise a titanium nitride layer (Jagannathan, Fig. 17, ¶[0056]) having a thickness from 1.5 nm (15 angstroms) to 50 nm (500 angstroms) (¶¶[0076] and [0080]) which is overlapping the claimed range of about 25 angstroms to about 50 angstroms.  Therefore, it would have been obvious to one of ordinary skill in the art to adjust the range of disclosed by the combined teaching of Brodsky and Siddiqui, to  include the claimed range as a routine skill in the art to discover the optimum and/or workable range.  See MPEP 2144.05 for overlap of ranges.  
Regarding claim 23 (20), the combined teaching of Jagannathan, Siddiqui and Goto discloses wherein the high-k dielectric material comprises an interfacial layer (Jagannathan, 31A, Fig. 17 and ¶[0052]) that directly contacts the substrate (Jagannathan, Fig. 17).  
Regarding claim 24 (20), the combined teaching of Jagannathan, Siddiqui and Goto discloses wherein the p-dopant is aluminum (Jagannathan, ¶[0067]).  
Regarding claim 25 (20), the combined teaching of Jagannathan, Siddiqui and Goto discloses wherein the n-dopant is lanthanum (Goto, ¶[0021]).  
Regarding claim 26 (20), the combined teaching of Jagannathan, Siddiqui and Goto discloses wherein the first and second bulk fill materials comprise tungsten (Jagannathan, ¶[0081]). 
Regarding claim 27 (20), the combined teaching of Jagannathan, Siddiqui and Goto discloses wherein a width of each of the first and second bulk fill materials is about 88% or less of the respective gate opening width in each of the first and second gates (Jagannathan, ¶¶[0055], [0079] and [0080], where it is noted that the sum of the thicknesses of layers 32L, 34L and 38L ranges from 2.4 nm to 56 nm, which for the gate widths of less than 20 nanometers would correspond to the bulk fill material width overlapping the claimed range) which overlaps the claimed range of about 20 to about 70% .  Therefore, it would have been obvious to one of ordinary skill in the art to adjust the range of disclosed by the combined teaching of Brodsky and Siddiqui, to  include the claimed range as a routine skill in the art to discover the optimum and/or workable range.  See MPEP 2144.05 for overlap of ranges).  
Regarding claim 28 (20), the combined teaching of Brodsky and Siddiqui discloses, wherein a width of each of the first and second bulk fill material is about 85% or less of the respective gate opening width in each of the first and second gates (Jagannathan, ¶¶[0055], [0076] and [0080], where it is noted that the sum of the thicknesses of layers 32L, 34L and 38L ranges from 2.4 nm to 56 nm, which for the gate widths of less than 17 nanometers would correspond to the bulk fill material width overlapping the claimed range) which includes the claimed range of about 20 to about 50%, and wherein each of the gate opening widths is less than about 17 nanometers (Siddiqui, ¶[0028]).  Therefore, it would have been obvious to one of ordinary skill in the art to adjust the range of disclosed by the combined teaching of Brodsky and Siddiqui, to  include the claimed range as a routine skill in the art to   
Regarding claim 22 (20), the combined teaching of Jagannathan, Siddiqui and Goto discloses wherein the first work function metal and the second work function metal comprise a stack of layers (Jagannathan, 34L and 38L, Fig. 17 and ¶¶[0076] and [0080]).  

Claim(s) 19 and 33 is/are is/are rejected under 35 U.S.C. 103 as being unpatentable over Jagannathan and Goto as applied to claim(s) 14 and 29 above in view of Siddiqui et al. (US 2011/0298061, hereinafter “Siddiqui,” previously cited).
Regarding claim 19 (14), the combined teaching of Jagannathan and Goto was discussed above in the rejection of claim 14 and further includes  wherein a thickness Atty/Agent: Renzo N. Rocchegianiof the work function metal is from 1.5 nanometers (15 angstroms) to 50 nanometers (500 angstroms) which is overlapping the claimed range of less than about 40 angstroms.  Where it is noted that it would have been obvious to one of ordinary skill in the art to adjust the range of disclosed by the combined teaching of Jagannathan and Goto to  include the claimed range as a routine skill in the art to discover the optimum and/or workable range.  See MPEP 2144.05 for overlap of ranges).  
Jagannathan and Goto, however, do not explicitly teach wherein a width of the first opening and the second opening are each less than 20 20nanometers and as a result that a width of the bulk fill material is more than about 45% of a width of each of the first opening and the second opening.
(¶[0028]).
Accordingly, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to use the dimensions for the gate opening of less than 20 nanometers as disclosed by Siddiqui in the integrated circuit disclosed by the combined teaching of Jagannathan and Goto in order to meet specific design regiments for the devices of the sub-20 nanometer technologies.  
Moreover, it is noted that when the gate opening of less than 20 nanometers are used in the integrated circuit disclosed by the combined teaching of Jagannathan and Goto, the width of each of the first and second bulk fill materials would comprise 88% or less of a width of each of the first opening and the second opening (Jagannathan and Goto, ¶¶[0055], [0076] and [0080], where it is noted that the sum of the thicknesses of layers 32L, 34L and 38L ranges from 2.4 nm to 56 nm, which for the gate width of less than 20 nanometers would correspond to the bulk fill material width overlapping the claimed range) which overlaps the claimed range of more than about 45%.  
Therefore, it would have been obvious to one of ordinary skill in the art to adjust the range of disclosed by the combined teaching of Jagannathan, Goto and Siddiqui, to   
Regarding claim 33 (29), the combined teaching of Jagannathan and Goto was discussed above in the rejection of claim 29 and further includes wherein Atty/Agent: Renzo N. Rocchegianieach of the first and second work function metal is from 1.5 nanometers (15 angstroms) to 50 nanometers (500 angstroms) which is overlapping the claimed range of less than about 40 angstroms.  Where it is noted that it would have been obvious to one of ordinary skill in the art to adjust the range of disclosed by the combined teaching of Jagannathan and Goto to  include the claimed range as a routine skill in the art to discover the optimum and/or workable range.  See MPEP 2144.05 for overlap of ranges).  
 Jagannathan and Goto, however, do not explicitly teach wherein the width of the first gate trench and the second gate trench are each less than 20 20nanometers and, as a result, that a width of each of the first and second bulk fill materials comprises more than about 30% of a width of each of the respective first gate trench and the second gate trench.
To begin with, Siddiqui, in a similar field of endeavor, teaches forming gate structures on a substrate having gate openings width of less than 20 nanometers in order to meet specific design requirements of the sub-micron technologies which require shrinking to the minimum device size, such as the width of the gate electrode, to a sub-20 nanometer regime (¶[0028]).
Accordingly, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to use the dimensions for the gate opening of less than 20 nanometers as 
Moreover, it is noted that when the gate opening of less than 20 nanometers are used in the integrated circuit disclosed by the combined teaching of Jagannathan and Goto, the width of each of the first and second bulk fill materials would comprise 88% or less of a width of each of the respective first gate trench and the second gate trench (Jagannathan, ¶¶[0055], [0076] and [0080], where it is noted that the sum of the thicknesses of layers 32L, 34L and 38L ranges from 2.4 nm to 56 nm, which for the gate width of less than 20 nanometers would correspond to the bulk fill material width overlapping the claimed range) which overlaps the claimed range of more than about 30%.  
Therefore, it would have been obvious to one of ordinary skill in the art to adjust the range of disclosed by the combined teaching of Brodsky and Siddiqui, to  include the claimed range as a routine skill in the art to discover the optimum and/or workable range.  See MPEP 2144.05 for overlap of ranges.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 20 and 29 have been considered but are moot because the ground of rejections do not rely on any previously cited references.

Relevant Prior Art
The following prior art is relevant to the claimed invention but not relied upon in any of the rejections:
Yu et al. (US 2013/0056836, hereinafter “Yu,” previously cited) discloses in Fig. 11 and related text an integrated circuit comprising N-FET and P-FET gates that includes a work function metal (310, 320, Fig. 11 and ¶[0023]) that comprises a stack of layers (¶[0023]) and a three layer bulk fill material structure (350A, 350B, Fig. 11 and ¶[0027]).
	Jagannathan et al. (US 2012/0037999, previously cited) discloses in Fig. 9 and related text an integrated circuit comprising N-FET and P-FET gates that include a work function metal (6, Fig. 9, ¶[0053]) formed on an n-doped high-k dielectric layer and a p-doped high-k dialectic layer (¶[0054]-[0058]) and shared by the N-FET and P-FET gates.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANETA B CIESLEWICZ whose telephone number is 303-297-4232.  The examiner can normally be reached on 9:30 AM - 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.B.C/Examiner, Art Unit 2829                                                                                                                                                                                                        

/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        5/24/2021